Citation Nr: 0916316	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
shoulder bursitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1992 to March 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2005 
rating decision of the Togus, Maine Department of Veterans 
Affairs (VA) Regional Office (RO) which continued a 20 
percent rating for left shoulder bursitis.  In his February 
2006 substantive appeal, the Veteran requested a 
videoconference hearing before the Board; in March 2008 
correspondence he withdrew that request.


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  It is not shown that at any time during the appeal period 
the Veteran's left shoulder bursitis resulted in the 
restriction of arm motion to 25 degrees from his side, or in 
ankylosis of the scapulohumeral joint. 


CONCLUSION OF LAW

A rating in excess of 20 percent for left shoulder bursitis 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 
(Codes) 5003, 5019, 5200, 5201, and 5202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) outlined the notice 
that is necessary in a claim for an increased rating.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008).  The 
Court held, in essence, that the Secretary must give the 
claimant (1) notice that, to substantiate a claim, the 
claimant must provide (or ask the Secretary to obtain) 
evidence of a worsening of the condition and its impact on 
employment and daily life; (2) notice of how disability 
ratings are assigned; (3) general notice of any diagnostic 
code criteria for a higher rating that would not be satisfied 
by evidence of a noticeable worsening of symptoms and effect 
on functioning (such as a specific measurement or test 
result); and (4) examples of the types of medical and lay 
evidence the Veteran may submit to support an increased 
rating claim.  

The Veteran did not receive timely (pre-decisional) notice 
that substantially complied with the requirements of Vazquez-
Flores.  However, such did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand what was needed from the notice given 
and the Veteran had actual knowledge of some elements of 
Vazquez-Flores notice requirements.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); see also Vazquez-Flores, 22 
Vet. App. at 48-49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007))).
A February 2005 letter provided the Veteran notice that he 
needed to submit evidence showing that his left shoulder 
disability had gotten worse, as well as a list of the types 
of evidence of worsening he could provide, including medical 
records and statements from lay persons.  The Veteran stated 
during several VA examinations that he had increased pain and 
fatigability while performing aspects of his work and had 
missed work at times because of his left shoulder disability, 
and that he often had difficulty sleeping comfortably because 
he could not lay on his shoulder.  Hence, the Board finds 
that the evidence submitted and statements provided show the 
Veteran had actual knowledge of elements (1) and (4) listed 
above.  His March 2008 correspondence reflects an awareness 
of how disability ratings are assigned, and the diagnostic 
criteria for rating his service connected disability.  The 
January 2006 SOC had advised the Veteran of criteria in Codes 
5200, 5201, 5202 and 5203 (pertaining to shoulder 
disability); while the timing of such notice was deficient, 
the Veteran is not prejudiced by the defect, as March  and 
November 2007 SSOCs readjudicated the claim after he had 
opportunity to respond, and after further evidence was 
received.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2005 and June 
2006.  The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.  Factual Background

A July 1993 rating decision granted service connection for 
left shoulder bursitis, rated 0 percent, essentially on the 
basis that while the disability was not manifested in 
service, the Veteran had indicated the shoulder became 
painful a few weeks after service, and "It is reasonable to 
assume this did not happen overnight".  

A February 2000 rating decision increased the rating for the 
left shoulder disability to 20 percent.  A February 2000 VA 
examination found the Veteran was right-handed (and the left 
shoulder was characterized as the minor shoulder in the 
February 2000 rating).  

The instant claim for increase was received in December 2004.  

On March 2005 VA examination, it was noted that the Veteran's 
claims folder was reviewed, along with reports of previous VA 
examination, an x-ray from March 2001, and copies of VA 
treatment records.  It was noted the Veteran was employed as 
a fire-fighter.  He reported that he was predominantly right-
handed, although "fairly ambidextrous".  He described 
continuing discomfort in his left shoulder with virtually any 
activity above shoulder level, especially if the activity was 
repetitive in nature.  He did not have weakness, swelling, 
increased heat or redness, giving way or locking, just a 
definite fatigability and lack of endurance for activities 
above shoulder level.  He reported no flare-ups as such, just 
day-to-day discomfort.  He also reported a great deal of 
difficulty lying on the left shoulder at night, with 
resulting inability to sleep comfortably.  He reported that 
he had difficulty at times when called upon to do strenuous 
activities as a fire-fighter, but had managed to work through 
them despite some pain.  

The examiner found no swelling, increased heat, or redness on 
clinical examination, although there was some tenderness 
around the rotator cuff and acromial-clavicular (AC) joint.  
Range of shoulder motion (active, passive, and repetitive) 
were noted as: Flexion to 140 degrees comfortably, and to 160 
degrees with increased pain; abduction to 90 degrees 
comfortably, and to 120 degrees with increased pain; internal 
rotation to 30 degrees, with pain at the end point; and 
external rotation to 80 degrees, with some discomfort at the 
end point.  Muscle strength testing was normal.  The examiner 
opined that with repetitive activity requiring work above 
horizontal level, the Veteran's range of motion would likely 
be decreased by 25 percent due to pain.  Left shoulder 
calcific tendonitis was diagnosed.

Private medical records submitted include chiropractic 
treatment notes from November 2004 through February 2005 
which refer to decreased range of motion (not specifically 
quantified) and increased pain in the left shoulder.

On December 2005 VA examination (primarily for the right 
shoulder), the Veteran related that he had to modify his work 
activities from active fire-fighting to more administrative 
activities, such as inspections, due to shoulder problems.  
Physical therapy records from April 2006 note that his left 
arm range of motion was: flexion 156 degrees, abduction 155 
degrees, and internal rotation of 68 degrees.  It was noted 
that there was demonstrated weakness of the rhomboid and 
trapezius muscles.

On June 2006 VA examination, it was noted that the Veteran's 
claims folder was reviewed along with reports of prior VA 
examinations and copies of VA treatment records.  The Veteran 
was employed full time as a fire-fighter.  He reported 
ongoing problems with his left shoulder which were 
increasing.  The examiner noted the Veteran was right-handed.  
The Veteran reported he is ambidextrous, and in the past had 
used his left shoulder to a considerable degree.  He 
complained of a chronic ache that intensified with activities 
such as pulling, stretching, quick movement, heavy lifting, 
and any above-horizontal-level type activities, particularly 
if repetitive in nature.  He did not describe true weakness, 
swelling, increased heat or redness, giving way or locking, 
just definite fatigability and lack of endurance.  He 
reported no flare-ups as such, simply day-to-day discomfort.  
He reported that he took a lot of Ibuprofen when his shoulder 
was painful, and that he had a great deal of difficulty 
laying on his shoulder with frequent sleep interruptions due 
to problems assuming a comfortable position.  The main effect 
of the condition on his usual occupation was that he was sore 
and painful at the end of a training session or after an 
actual fire call.

On physical examination, the examiner noted there was no 
obvious deformity of the left shoulder, which was described 
as neurovascularly intact with normal muscle strength.  
Tenderness at the AC joint was noted.  Range of motion 
(actively, passively, and repetitively) was noted as: flexion 
to 135 degrees comfortably and to 160 degrees with increased 
pain; abduction to 90 degrees comfortably and to 125 degrees 
with increased pain; internal rotation to 25 degrees with 
pain at the end point; and external rotation to 75 degrees 
with pain at the end point.  The examiner estimated that with 
repetitive overhead work, the range of motion would be 
reduced in abduction to 90 degrees secondary to pain.  
Calcific tendonitis of the left shoulder with left AC joint 
degenerative changes was diagnosed.  As to employability, the 
examiner agreed with the Veteran's own statement that he has 
been and would continue to be able to maintain his employment 
as a fire-fighter.
June 2006 VA treatment records note increased shoulder pain, 
worse with flexion and internal and external rotation, and 
not helped by physical therapy.  Tenderness on palpation at 
the AC joint and anterolateral portion of the shoulder was 
noted; range of motion was normal.  Based on x-ray findings, 
rotator cuff impingement of the left shoulder and mild 
osteoarthritis in the left AC joint were diagnosed.

An August 2006 VA orthopedic consultation found left shoulder 
impingement.

A January 2007 VA treatment record notes that the Veteran had 
left shoulder pain, related to experiencing a "pop" in his 
shoulder as well as some arm numbness (since resolved) when 
picking up his son a few days prior.  He reported having felt 
pain in the AC joint and a "clunk" sensation in the area of 
the labrum, although he could abduct his arm to above 90 
degrees without problem and had full flexion and extension.  

A further January 2007 record notes the Veteran experienced a 
"clunk" in his shoulder on reaching out to lift a box 
(which happened several times that day).  He reported he was 
unable to go to work for 3 days due to pain.  Full range of 
motion was found, although there was a positive impingement 
sign on internal rotation.  

A February 2007 MRI revealed small joint effusion and small 
biceps tendon sheath effusion, possibly calcific tendinopathy 
in the supraspinatus and infraspinatus tendons, but no 
rotator cuff tear.  A follow-up examination (in February 
2007) found he had excellent range of motion and rotator cuff 
strength, although he was experiencing minor tenderness in 
the AC joint and biceps tendon groove.  Minimal left shoulder 
pain and mild rotator cuff syndrome with no clinical or MRI 
evidence of a rotator cuff tear were diagnosed.

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's service-connected left (minor) shoulder 
bursitis is rated under Code 5019 (bursitis) which is to be 
rated based on limitation of motion of the affected part as 
arthritis, degenerative.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code(s) for the 
specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

The Code for rating shoulder disability based on limitation 
of motion is Code 5201, which provides that limitation of arm 
motion of the minor shoulder at shoulder level warrants a 20 
percent evaluation.  Limitation of arm motion midway between 
the side and shoulder level also warrants a 20 percent rating 
for the minor shoulder.  Limitation of minor arm motion to 25 
degrees from the side warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Code 5201. 

Normal ranges of shoulder motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds 
that the record does not show any distinct period of time 
during the appeal period when the criteria for the next 
higher rating were met.  

Initially, the Board notes that the Veteran's representative 
argues that the left should disability should be rated as 
that of the major (dominant) hand, rather than as the minor 
(non-dominant) hand because he is ambidextrous.  The 
distinction between major and minor extremities is governed 
by 38 C.F.R. § 4.69, which allows for only one dominant hand, 
and provides that handedness is determined based on the 
evidence of record or on VA testing.  Here, while the Veteran 
sometime later (apparently in 2005) began self-identifying 
himself as ambidextrous, VA examination in 2000 established 
that he is right-handed (which was confirmed on examination 
in June 2006).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45. 

As the Veteran's left shoulder disability is currently rated 
20 percent, and the focus is on those criteria that would 
provide for (at least) the next higher rating (30 percent 
disability level).

To warrant the next higher (30 percent) rating for limitation 
of minor shoulder motion, the evidence must show there is 
limitation to 25 degrees from the sides.  All examinations 
during the appeal period have shown that the Veteran has 
substantially better motion of his left arm.  Both the March 
2005 and June 2006 VA examiners estimated that repetitive 
shoulder level or overhead activity would likely result in a 
25 percent decrease in range of motion.  However, as both 
examiners also found abduction to 90 degrees, even with a 25 
percent further reduction of motion from the side, the 
remaining motion (to 67 degrees) would far exceed 25 degrees 
from the side.  

Additional factors that could provide a basis for an increase 
have also been considered; however it is not shown that the 
Veteran has any functional loss beyond that being currently 
compensated.  See 38 C.F.R. §§4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The Board has looked to other possibly applicable diagnostic 
codes (for limitation of shoulder/arm function).  However, 
the degree of impairment necessary (ankylosis) is not shown 
or the nature of pathology required (fibrous union/nonunion) 
is not shown or service-connected.  See 38 C.F.R. § 4.71a, 
Codes 5200, 5202.   

The criteria for the Veteran's current rating of 20 percent 
under Code 5201 account for all functional impairment 
demonstrated.  No other functional impairment was noted on VA 
physical examination and his muscle strength has fairly 
consistently been reported as normal (In April 2006 a 
therapist noted weakness of rhomboid and trapezius muscles, 
left or right unspecified; orthopedic examinations prior to 
and after that report found full muscle strength.).  He was 
noted to be able to perform the activities of daily living 
despite reports of day-to-day discomfort, engage in weight-
lifting, and worked as a fire-fighter .  Hence, the evidence 
of functional impairment as a result of the Veteran's left 
shoulder disability is not sufficient to support a higher 
rating.  

The Veteran's representative also argues that the Veteran's 
left shoulder disability should be rated under Code 5301 for 
Muscle Group I injuries.  However, based on the diagnosis of 
record (bursitis/calcific tendinitis), which is a disability 
of the tendon or joint, rather than the muscle, the Board 
finds that Code 5301 does not approximate the Veteran's 
disability picture and therefore does not apply.  See 
Dorland's Illustrated Medical Dictionary, 267, 1904 (31st Ed. 
2007).  (The Board also notes, incidentally, that the 
disability picture presented, i.e., of full muscle strength, 
is inconsistent with severe muscle injury which is required 
for a 30 percent rating under Code 5301.)

The record does not suggest, nor does the Veteran allege, 
that regular schedular criteria are inadequate to rate this 
disability, or that the disability picture presented is 
exceptional (He has claimed that the combination of his 
service connected disabilities renders him unemployable; that 
was separately addressed by the RO, and is not on appeal at 
this time.), so as to warrant referral for extraschedular 
consideration under 38 U.S.C.A. § 3.321.  See Thun v. Peake, 
22 Vet. App. 111 (2008).   Notably, the record shows that 
during the appeal period the Veteran has only claimed 3 lost 
days lost from work due to pain, and has indicated to VA 
examiners that he is able to work through the pain and 
continue in his present occupation.  The preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit of the doubt doctrine does not apply.  The claim for 
increase must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

A rating in excess of 20 percent for left shoulder bursitis 
is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


